Title: From Thomas Jefferson to Levi Lincoln, 25 March 1807
From: Jefferson, Thomas
To: Lincoln, Levi


                        
                            Dear Sir
                            
                            Washington Mar. 25. 07.
                        
                        I know that I need not examine my letter files to decide that I am in your debt in our epistolary account:
                            but I know also that your indulgence will not ascribe it to a want of esteem, but to it’s true cause, the abundance of
                            things pressing on me, and the duty of doing that first which is most indispensible.   We are in want of a Consul for Tunis.
                            you know that those places require a person whose integrity may be trusted to recieve money uncounted; for their paiments
                            are mostly without voucher; and of great prudence and good sense, because the peace of the nation is in their hands. a mr
                            Benjamin Homans of Boston has been described to me in such terms, as induce me to suppose he may be fit for this office. I
                            saw some letters of his which indicate a very respectable understanding. but I must know more of him. will you be so good
                            as to sift out his character, and give it to me fully; but so make your enquiries as that no mortal may suspect their
                            object: because these hints bring on me great embarrasment. he is an Auctioneer of Boston.
                        Burr is on his way to Richmond for trial. no man’s history proves better the value of honesty. with that,
                            what might he not have been!   I expect you are at a loss to understand the situation of the British treaty, on which the
                            newspapers make so many speeches for me, which I never made. it is exactly this. by a letter recieved from our negociators
                            in January, we found they were making up their minds to sign a treaty containing no provision against the impressment of
                            our seamen. we instantly (Feb. 3.) instructed them not to do so, and that if such a treaty had been forwarded it could not
                            be ratified; that therefore they must immediately resume the negociations to supply that defect as a sine qua non. such a
                            treaty having come to hand, we of course suspend it until we know the result of the instructions of Feb. 3. which probably
                            will not be till midsummer. we reserve ourselves till then to decide the question of calling the Senate. in the mean time
                            I have by proclamation continued the suspension of the Non-importation law as a proof of the continuance of friendly
                            dispositions. there was another circumstance which would have prevented the acceptance of the treaty. the British
                            commissioners, at the time of signing, gave in a written declaration, that until they knew what we meant to do on the
                            subject of the French decree the king reserved to himself the right of not ratifying, and of taking any measures
                            retaliating on France, which he should deem proper, notwithstanding the treaty. this made the treaty binding on us, while
                            he was loose to regard it or not, and clearly squinted at the expectation that we should join in resistance to France; or
                            they would not regard the treaty. we rejected this idea unhesitatingly.
                        I expected to have paid a short visit to Monticello before this, but have been detained by the illness of my
                            son in law mr Randolph, and now by an attack of periodical head ach on myself. this leaves me but an hour and a half each
                            morning capable of any business at all. a part of this I have devoted to write you this letter, & to assure you of
                            my constant friendship and respect.
                        
                            Th: Jefferson
                            
                        
                    